ORDER
PER CURIAM.
Claimant sought workers’ compensation for injuries sustained on three separate dates: (1) lower back injuries on May 29, 1987; (2) right arm, right shoulder and neck injuries on June 26, 1987; and (3) left ankle and foot injuries on January 9, 1988.
The Commission denied compensation for her lower back injuries because Claimant failed to prove any additional permanent partial disability. It denied compensation for her arm, shoulder and neck injuries because of insufficient medical evidence regarding the extent of prior existing disability. It denied compensation for the ankle and foot injuries for lack of proof of direct medical causation.
The order of the Commission is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value.
Judgments affirmed in accordance with Rule 84.16(b). A memorandum has been provided to the parties for their use only.